TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00759-CV



                                       In the Matter of R.M.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-24,521, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                R.M., a juvenile, was adjudicated delinquent for possession of less than one gram of

cocaine and, in a separate disposition order, was committed to the Texas Youth Commission for an

indeterminate period of time. See Tex. Fam. Code Ann. §§ 54.03, .04 (West Supp. 2007). On

appeal, R.M. contends that the trial court abused its discretion in committing him to TYC. We

affirm the trial court’s disposition order.

                A trial court may not commit a juvenile to TYC unless it finds that commitment is

in the child’s best interest, all reasonable efforts were taken to avoid the need to remove the child

from his home, and the child could not get the care, support, and supervision he needs to meet

probation conditions in his home.             Id. § 54.04(i)(1); In re C.C., 13 S.W.3d 854, 858

(Tex. App.—Austin 2000, no pet.) (op. on reh’g). A juvenile court has broad discretion in

determining the suitable disposition of a juvenile who has engaged in delinquent conduct. In re A.I.,

82 S.W.3d 377, 379 (Tex. App.—Austin 2002, pet. denied). In reviewing the court’s decision on

disposition, we ask whether the court acted in an unreasonable or arbitrary manner. Id. at 379-80.
A trial court does not abuse its discretion if some substantive and probative evidence supports its

decision. In re C.J.H., 79 S.W.3d 698, 702 (Tex. App.—Fort Worth 2002, no pet.). Legal and

factual sufficiency may be relevant in assessing the trial court’s exercise of its discretion, and we

review evidentiary sufficiency under the standards applied in criminal cases. Id. at 702-04; see

In re C.C., 13 S.W.3d at 858-59.

               R.M. was almost seventeen on August 3, 2005, the date of the subject offense, and

was seen out after curfew by a police officer. The officer spoke to R.M., who appeared agitated and

fidgety, and saw R.M. drop a “white rock-like substance” into one of his pockets. The officer asked

if R.M. had “weapons or anything” in his pockets, and when R.M. “plunged his hands down to his

pockets,” the officer decided to frisk him for weapons. During that search, the officer found the

white object, which turned out to be crack cocaine, in R.M.’s pocket. R.M. testified that at the time

of the search he was wearing his cousin’s shorts because he had gotten dirty while visiting his aunt.

He said the shorts were too big for him, so he “grabbed them and started holding them above [his]

watch pocket.” R.M. denied knowing that the cocaine was in the pocket or what it was and said he

initially thought it was some kind of pill.

               The trial court found that R.M. had possessed cocaine, adjudicated him delinquent

for the offense, and immediately proceeded to disposition. R.M.’s mother testified that arrangements

had been made for him to begin in an all-day work program immediately and that if he completed

the program, he would graduate in two semesters. R.M.’s mother asked the court to place him on

probation, saying that she would “[b]e more involved” and “start doing things with him more and

making sure that he stay[s] away from negative peers and become more involved in his schooling.”


                                                 2
               According to R.M.’s probation department report and Jarrett Boykin, his probation

officer, R.M. began his involvement with the department in October 2004, when he was taken into

custody and charged with failing to identify himself. R.M. was adjudicated delinquent for that

charge and placed on formal probation in March 2005. Boykin said that while R.M. was in custody

for the subject offense, he was released on furlough to attend his father’s funeral. While on furlough,

he was involved in two altercations, including one at his former high school, where he “got loud”

and belligerent until the school’s police officer had to escort him off campus. Boykin said that

before R.M. was taken into custody for the present offense, the department had planned to

recommend that R.M.’s probation be terminated early so that he could go into the Job Corps. Boykin

now recommended TYC custody, however, because he believed R.M. needed behavior modification

due to an “extensive history” of combative and uncooperative behavior at school and with services

offered by school and the department. Boykin believed R.M. might also need drug treatment but felt

behavior modification was a more pressing need. Finally, Boykin said TYC would benefit R.M.

because he “could use the supervision, some independent living skills.” Boykin said R.M. was “very

bright” but had a “defiant” attitude.

               The trial court reviewed R.M.’s probation records, which reflect repeated outbursts

at school and violations of school and probation conditions. Although his behavior improved for

some time starting in mid-April 2005, when he was faced with placement in a more intensive

program, the department reported that R.M. “did not perform well academically in the three classes”

in which he was enrolled under a work-study program through which he was on campus for three

hours and was supposed to work the rest of the day in exchange for school credit. R.M. did not


                                                  3
maintain employment during that semester of work-study. The report said that “[d]uring most of last

school year, [R.M.] created constant disruption while [on campus] for three hours.” R.M. was

“sought out” by Children’s Partnership, a service that matches juveniles with mentors in an attempt

to improve their behavior, but he “spent his time cursing out teachers and staff as well as verbally

abusing his mentor.” R.M. was dropped from the Children’s Partnership and the mentor program

due to his refusal to participate. R.M. also failed to attend an anger management class that had been

scheduled for March 2005. The report stated that R.M.’s mother was inconsistent, sometimes

minimizing R.M.’s behavior problems and other times asking that R.M. be detained or placed in boot

camp. R.M. had been detained six times for a total of fifty-six days from March 2005 through

August 2005, and the report reflected that R.M. had been considered for three programs short of

TYC commitment but was rejected from two because of “his age and a prognosis of success with

peer redirection” and from one other “due to extensive history of non-compliance and refusal to work

with programs.” Although R.M. had been adjudicated delinquent only once before for misdemeanor

failure-to-identify, the probation department recommended that he be committed to TYC, which was

a deviation from the department’s “progressive sanction level.” Under the usual progression, R.M.

would be at level four on the sanction levels, but the department recommended “a deviation to level

six,” which would call for TYC commitment. The department recommended that R.M. be

committed to TYC “due to his consistent involvement in delinquent activities, and his refusal to

participate in various services offered by multiple agencies within Travis County.”

               After hearing testimony and reviewing R.M.’s probation report, the court said that

R.M.’s behavior shows “a pattern of pushing the envelope” and “not taking this seriously.” The


                                                 4
court stated that “the behavior never changes. You never learn. It’s never gotten better at school.

It’s never gotten better at home. Your mom is trying to do her part to help out. Things get better,

and then they go south.” The court said that R.M. was a “smart kid” who needed “more structure”

and that his behavior had shown that placing him on probation at home was “not going to make a

difference.” The court ordered R.M. into TYC custody “to protect you from becoming an adult

criminal, to get your attention—you can get your education, you can get your training, you can

get drug treatment.”

               The evidence supports the trial court’s observation that R.M. has a pattern of

temporarily improving his behavior when faced with serious consequences, only to slip back into

trouble. He was extremely disruptive at school, even though he was only on campus for a few hours

a day, and in the spring of 2005, he stopped working despite being enrolled in a work-study program.

R.M. was taken into custody six times in about five months time, from early March 2005 until the

subject offense in early August, he had been recommended for the Job Corps or a GED program

because of his poor performance in school, and the department believed his mother was inconsistent

and tended to minimize R.M.’s problems. When released on furlough while in custody due to this

charge, R.M. was involved in two different altercations. The court believed that R.M. needed more

intensive supervision to give him support and to help him learn to control himself and made the

findings required by section 54.04(i)(1) of the family code. When viewed in the light most favorable

to the court’s findings, the evidence is sufficient to show that TYC commitment is in R.M.’s best

interest, that the department made all reasonable efforts to avoid removing him from his home, and

that he cannot receive in his home the support, care, and supervision he needs. See In re C.C.,


                                                 5
13 S.W.3d at 858. The same is true when all the evidence is viewed in a neutral light. See id. at 859.

Although R.M. has shown that he is able to control his behavior when faced with serious

consequences, he seems to slip back into misbehavior soon after. He and his family made

arrangements for a full-day work program that would put him on track for graduation the following

spring, but he had been enrolled in a similar program in the spring of 2005 and did not complete

those requirements. We cannot hold that the trial court abused its discretion in determining that

R.M. would be best served by being committed to TYC custody. See In re A.I., 82 S.W.3d at 379-

80. We affirm the trial court’s order of disposition.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Affirmed

Filed: May 1, 2008




                                                  6